DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .,

Election/Restrictions
Applicant’s election without traverse of Group I, bispecific antigen-binding molecule, pharmaceutical composition, encoding nucleic acid, expression vector comprising the nucleic acid and host cell comprising the expression vector, wherein the species of antigen-binding domain comprises the BCMA and CD3 CDRs of HCVR/LCVR of SEQ ID NO:66/82 and 90/82, respectively, which are also in REGN5458 (bsAb254410), in the reply filed on 7/14/21 is acknowledged.
Claims 23, 25, 42, 46 and 50 are withdrawn as direct to nonelected invention or species.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 7/14/21 and 11/8/2019, were filed with a citation of applications “which are directly related subject matter and are commonly owned or under an assignment obligation to be commonly owned.”  These citations of applications fail to comply with IDS requirements (4) and (5), set forth in 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  These citations of applications have been placed in the application file, but the information referred to therein has not been considered as part of an IDS. Applicant is direct to MPEP 2001.04 (e.g., 37 CFR 1.56 provides that the duty of disclosure can be met by submitting information to the Office in the manner prescribed by 37 CFR 1.97 and 1.98. See MPEP § 609 et seq.).


Claim Objections
Claims 1, 2, 13, 14, 20-22, 24 and 31 are objected to because of the following informalities:  These claims in at least one location do not have a hyphen between “antigen” and “binding”, in contrast to other occurrences, including in the specification.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0174], second sentence, “was to human CD3 was” is incorrect; [0181] third sentence, “1uM” should be --1µM--.  
Appropriate correction is required.

Trademarks
The use of the term “CellTrace” in [0181] and Vybrant [0225], which are trade names or marks used in commerce, has been noted in this application. Each term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Applicant is encouraged to review the full specification for other trade names or marks not indicated as such.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 13-21, 26-29, 31, 33, 34 and 38-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 is drawn to a bispecific antigen-binding molecule wherein the BCMA-binding domain has an EC50 of less than about 100 nM and the CD3 binding domain has an EC50 of less than about 10-6 M as measured by in vitro FACS binding.  Claim 2 specifies further functional properties in the alternative. These claims and those specified in the paragraph above lack written description for two aspects.  First, the only type of antigen-binding molecule disclosed are antibodies or antigen-binding fragments thereof comprising both heavy and light chain variable domains (HVCR and LVCR, e.g., Example 3).  As defined in the specification an “antigen-binding molecule” include both an antibody and an antigen-binding fragment ([0042]). “Antigen-binding fragments” include not only single-chain Fv molecules, but also dAbs, minimal recognition units consisting of the amino acid residues that mimic the hypervariable region of an antibody and single domain antibodies ([0046]). There are only two disclose bispecific antigen-binding molecules, and they are both bispecific antibodies composed of a BCMA- and separate CD3-binding arm, each comprising a variable heavy and variable light chain with three respective CDRs each (Example 3).
Second, the claimed antigen-binding molecules must have particular functional properties. For claim 1, each antigen-binding portion must have a minimum EC50 for its antigen on a tumor cell as measured by an in vitro FACS binding assay. For claim 2, there are additional functions the antibody may display, such as cross-reacting with cynomolgus BCMA or not cross-same BCMA-binding heavy and light chain variable region.  The only difference is the anti-CD3-binding HCVR region (see Table 6). There are a limited number of prior art bispecific antibodies which meet or appear to meet the limitations of those claims, e.g., US Patent 10,253,104 B2 (cited in the IDS filed 11/8/2019). However, the antigen-binding molecule of the claims is not limited to bispecific antibodies (except claims 33 and 34), and aside from requiring a first and second antigen-binding domain, each with its own functional limitation, there is no further structural limitation, except wherein a claim specifies CDRs or heavy or light variable regions with specific sequences.  Even then, there is no structural limitation of the overall molecule.  Additionally, while single domain antigen-binding molecules are known (e.g., WO 2018/237037 A2, cited in the IDS filed 11/8/2019, for which the EC50 for the binding to BCMA on a target tumor cell as measured by in vitro FACS binding assay is not disclosed), only those known to the inventors and the skilled artisan at the time the invention was effectively filed could be readily envisioned and described sufficiently to show possession.  There is even more of a stringent requirement for some molecules of dependent claim 2, which has the additional limitations of, for example, activating T cells in vitro with an EC50 of less than about 10-9 M or mediating in vitro T cell killing of tumor cell lines expressing BCMA with an EC50 of less than about 10-9 M. Claim 31 is drawn to bispecific antigen-binding molecules that compete for binding to BCMA or CD3 or binds the same respective epitope as a reference BCMA-binding antibody or CD3-binding antibody comprising an HCVR/LCVR pair of SEQ ID NO:66/82 and SEQ ID NO:90/82 as elected. While the epitope bound by the anti-BCMA portion of the reference antibody is disclosed ([0221]), the epitope bound by the anti-CD3 portion is not disclosed. There is no disclosure of a competing antibody for CD3-binding or a CD3 epitope to which an antibody having the required EC50 would be likely to bind. Because REGN5458 binds to both human and cynomolgus CD3-expressing cells but REGN5459 binds only the human CD3-expressing cells, one cannot reasonably conclude the two antibodies compete for or bind the same epitope. Further, the specification does not disclose other antibodies that bind to the same epitope as or complete with the claimed bispecific antigen-
The Written Description Guidelines for Examination of Patent Applications (MPEP § 2163) indicates, "The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." [See MPEP § 2163(II)(A)(3)(a)(ii)] The encompassed genus is highly variant because it comprise both bispecific antibodies as well as other structures capable of binding two different antigens, and because even for antibodies, the sequence variability possible for the antigen-binding regions is enormous. The recitation of "antigen-binding molecule", or the subgenus of “bispecific antibody" that function to bind BCMA and CD3, does not convey a common structure or function responsible for the binding specificity and is not so defined in the specification. It is not sufficient to define the bispecific antigen-binding molecule with the first BCMA-binding domain and second CD3-binding domain solely by its principal biological property, i.e., EC50 for antigen binding on a target cancer cell, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a. generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that Applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the 50s. The disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Again, the two bispecific antibodies disclosed which meet the claim limitations have the same anti-BCMA-binding HVCR and LVCR and the same anti-CD3-binding LVCR. This does not support description of either broad structural diversity or a representative number of species of the bispecific antigen-binding molecule claimed. 
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” There is insufficient structure-function correlation set forth in the specification and prior art to support sufficient written description of the breadth of the genus of bispecific antigen-binding molecules claimed. It does not appear the inventors were in possession of the full scope of the claimed invention as of the effective filing date of the application.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 33, 34 and 38-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,253,104 B2 (cited in the IDS filed 11/8/2019).
US 10,253,104 claims a bispecific antibody that specifically binds BCMA and CD3ε. As shown in Table 15, the EC50 for binding BCMA on H929 multiple myeloma cells was 17 nM or less, and Table 14A shows the bispecific antibody bound HEK293T cells expressing BCMA with an EC50 of less than 16 nM.  Table 16A shows an EC50 for L363 multiple myeloma cells of less than 18 nM for antibody 83A10-TCBcv. Table 14A shows the antibody bound both human and cynomolgus BCMA. Figure 14A and B (Example 12) shows the bispecific antibody bound CD3-expressing Jurkat cells with an EC50 of less than about 10-6 M.  Recombinant expression of the bispecific antibody was performed using a mammalian expression vector comprising an antibody-encoding nucleic acid molecule, with expression in HEK293-EBNA cells (cols. 39-40). The antibody contained an Fc part and was in the form of a 2+1 CrossFab-IgG, wherein the heavy chain was IgG1 (col. 39, line 55, through col. 40, line 13). Example 24A shows a pharmaceutical composition of the bispecific antibody was administered by i.v, injection to cynomolgus monkeys.


Claim(s) 1, 2, 31, 33, 34 and 38-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/031104 A1 (cited in the IDS filed 11/08/19) as evidenced by US 20200048349 A1.
WO 2017/031104 teaches bispecific antigen-binding molecules wherein one of said molecules is a bispecific antibody, BCMB72, which binds both BCMA and CD3 and shows human T cell activation in vitro with an EC50 of less than about 0.37 nM (claim 26) and induces human T cell killing in vitro with an EC50 of less than 10-9 M of tumor cell lines expressing BCMA (Fig. 10, Example 10).  It bound human BCMA on target tumor cells with an EC50 of less than 100 nM by in vitro FACS binding assay (Fig. 6, Example 11). The bispecific antibody in vitro T cell killing of primary myeloma cells from a patient expressing BCMA with an EC50 of less than about 10-8 M (Fig. 20, Example 20). Binding is to BCMA included residues Y13-H19 (p. 74, first paragraph). The bispecific antibody had an IgG4 constant region (Example 8). The CD3-binding arm of BCMB72 had the heavy and light chain of antibody CD3B219 (Table 10). Polynucleotides encoding the bispecific antibodies, as well as expression vectors comprising an encoding polynucleotide and host cell comprising the expression vector are taught (p. 48, first full paragraph). A pharmaceutical composition comprising the bispecific antibody and acceptable carrier is taught (p. 48, middle). It reasonably appears absent evidence to the contrary that the bispecific antibody of WO 2017/031104 would compete for binding to BCMA with an antibody of the instantly claimed invention having a first binding domain of HCVR/LCVR of SEQ ID NO:66/82, and second  binding domain of SEQ ID NO:90/82, because both antibodies bind in the region of BCMA comprising amino acids 13-19 (see instant specification in [0221]).
 While the reference is silent with respect to the FACS binding assay-determined EC50 for binding to human CD3, it reasonably appears that the CD3-binding portion of BCMB72 binds human CD3 with an EC50 of  less than about 10-6 M measured by an in vitro FACS binding assay based on the bispecific antibody’s EC50 binding to BCMA+cell lines in the 15 nM range as measured by FACS (Example 11) and the fact that it showed binding to CD3+ T cells by FACS in blood from all three normal donors (Example 12) compared to the bispecific antibody binding range, and as evidenced by US 20200048349 A1, which shows that the anti-CD3 antibody, CD3B219 (Example 8, Table 10), that was used in the BCMB72 bispecific antibody showed an EC50 of less than 40 nM for binding human CD3 in vitro ([0007], [0023], claim 5, and e.g., [0092]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1, 2, 17-21, 31, 33, 34 and 38-41  is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/031104 A1 (cited in the IDS filed 11/08/19) as applied to claims 1, 2, 31, 33, 34 and 38-41 above, and further in view of US Patent 9,657,102.
WO 2017/031104 teaches bispecific antigen-binding molecules wherein one of said molecules is a bispecific antibody, BCMB72, which binds both BCMA and CD3 and shows human T cell activation in vitro with an EC50 of less than about 0.37 nM (claim 26) and induces human T cell killing in vitro with an EC50 of less than 10-9 M of tumor cell lines expressing BCMA (Fig. 10, Example 10).  It bound human BCMA on target tumor cells with an EC50 of less than 100 nM by in vitro FACS binding assay (Fig. 6, Example 11). The bispecific antibody mediates in vitro T cell killing of primary myeloma cells from a patient expressing BCMA with an EC50 of less than about 10-8 M (Fig. 20, Example 20). Binding is to BCMA included residues Y13-H19 (p. 74, first paragraph). The bispecific antibody had an IgG4 constant region (Example 8). Polynucleotides encoding the bispecific antibodies, as well as expression vectors comprising an encoding polynucleotide and host cell comprising the expression vector are taught (p. 48, first full paragraph). A pharmaceutical composition comprising the bispecific antibody and acceptable carrier is taught (p. 48, middle) and the use of the bispecific antibody for the treatment of cancer (p. 2, second paragraph). It reasonably appears absent evidence to the contrary that the bispecific antibody of WO 2017/031104 would compete for binding to BCMA with an antibody of the instantly claimed invention having a first binding domain of HCVR/LCVR of instant SEQ ID NO:66/82, and second  binding domain of instant SEQ ID NO:90/82, because both antibodies bind in the region of BCMA comprising amino acids 13-19 (see instant specification in [0221]). WO 2017/031104 does not teach wherein the CD3-binding molecule has the variable heavy and light chain sequences of instant SEQ ID NO:90 and 82, 
US Patent 10,772,972 teaches a bispecific antibody binding STEAP2 and CD3. The anti-CD3 portion may be selected from Table 9 (col. 32, lines 8-10, and col. 84, lines 60-67) . Table 19 shows that using in vitro FACs binding, anti-STEAP2 x anti-CD3 bispecific antibody bound Jurkat cells expressing human CD3 with an EC50 less than 1.7-8 M (Fig. 7 and 8, Example 13).  Table 9 shows heavy and light chain sequences for CD3-binding molecules, including H7221G, which has the heavy and light chain variable region sequences of SEQ ID NO:1610 and 1634, respectively (nucleic acid sequences are show in Table 10). These heavy and light chain variable region sequences are identical to instant SEQ ID NO:90 and 82, respectively, comprising HCDR1-3 of SEQ ID NO:92, 94, 96 and LCDR1-3 of SEQ ID NO:84, 86, 88.  Pharmaceutical compositions comprising the antigen-binding molecule and a suitable carrier, as well as their therapeutic use of the bispecific antibody to treat cancer is also taught (col. 66, lines 10-13, and cols. 68-70). Bispecific antibodies of the invention bound and activated T cells and induced T cell-mediated killing (e.g., Table 21). The bispecific antibodies were recombinantly produced by expression in CHO cells using standard techniques (col. 80, lines 15-19).
It would have been obvious to the artisan of ordinary skill before the effective filing date of the instant invention to substitute in the BCMB anti-BCMA x anti-CD3 bispecific antibody of WO 2017/031104, the H7221G anti-CD3 antibody arm of US 10,772,972 for the anti-CD3-binding arm of WO 2017/031104 with a reasonable expectation of success.  Both references disclose the anti-CD3-comprising bispecific antibody could induce T cell activation as well as T cell killing and could be used to treat cancer. Because of the EC50s shown for each bispecific antibody, including for binding human CD3, one of ordinary skill in the art would have reasonably expected the substituted BCMB comprising H7221G anti-CD3 antibody to have an EC50 of less than about 100 nM for BCMA and less than about 10 nM for CD3 as measured by in vitro FACS binding assay.

 
Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 10,077,315 B2 (cited in the IDS filed 11/08/19) teaches a bispecific anti-BCMA x anti-CD3 antibody, which for anti-BCMA antibodies used as part of the bispecific showed an EC50 for H929 multiple myeloma cells of less than 14 nM (Table 7). The antibody had an IgG1 Fc region (col. 47, lines 24-25). The antibody is prophetically disclosed as binding both BCMA on multiple myeloma cells and CD3 on T cells as measured by FACS (Example 5). Similarly, activation of T cells by the bispecific antibody is disclosed (Example 6). The sequences of the CDRs of both antigen-binding domains of the bispecific are different than that of the instant antibody.
There are many prior art US patents, WO documents and US pregrant publications which disclose separately an anti-BCMA or anti-CD3 antibody, as well as those disclosing a bispecific antibody which binds both antigens.  However, none disclose a bispecific antigen-binding molecule antibody having the same variable heavy and light chain as the instantly elected bispecific antigen-binding molecule comprising SEQ ID NO:66/82 and 90/82, or having all the CDRs thereof.
US Patent 9,657,102 is one of many patents that discloses an anti-CD3 antibody comprising the CDRs of instant heavy chain of SEQ ID NO:90 and light chain of SEQ ID NO:82 (see SEQ ID NO:1210 and 506 of the patent, respectively).

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable for the elected species if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22 and 24 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.

Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646     
September 9, 2021